         Case 3:20-cv-03005-RS Document 243 Filed 05/13/21 Page 1 of 1




                     UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                            MAY 13 2021
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
STATE OF CALIFORNIA; et al.,                       No.   20-16606

                 Plaintiffs-Appellees,             D.C. No. 3:20-cv-03005-RS
                                                   Northern District of California,
  v.                                               San Francisco

U.S. ENVIRONMENTAL PROTECTION                      ORDER
AGENCY; et al.,

                 Defendants-Appellees,

  v.

CHANTELL SACKETT; MICHAEL
SACKETT, Proposed Defendant-
Intervenors,

                 Movants-Appellants.

       The opposed motion (Docket Entry No. 37) to further stay appellate

proceedings is granted.

       Appellate proceedings are stayed until June 17, 2021. If no motion for

further relief is filed before this date, the stay of appellate proceedings will be

lifted and this appeal will proceed accordingly.

                                                   FOR THE COURT:
                                                   MOLLY C. DWYER
                                                   CLERK OF COURT

                                                   By: Sofia Salazar-Rubio
                                                   Deputy Clerk
                                                   Ninth Circuit Rule 27-7
SSR/Pro Mo
